Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2020 has been entered.

Election/Restrictions
The Examiner notes that claim 1 remains generic, and that new claim 22 is directed to the embodiment of Figs. 1-5 (i.e., subspecies 1 of the Restriction Requirement dated 2/15/2018), and that new claim 23 is directed to the embodiment of Figs. 6-8 (i.e., subspecies 2 of the Restriction Requirement dated 2/15/2018). Upon further review and consideration of the specification and the embodiments, the Examiner is of the position that the structure of the spring of the embodiment of Figs. 1-5 and the embodiment of Figs. 6-8 are obvious variants, and while they are structurally different, they perform the same function. As such the restriction between these two embodiments (i.e., the restriction requirement between Subspecies 1 and Subspecies 2) of the Restriction Requirement dated 2/15/2018 is withdrawn. 
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 1/19/2021.

Claim 22 is amended as follows: “A coupling system as recited in claim 1, wherein the spring comprises a separate coiled spring that is located between each cap and each latch.”

the spring comprises flexible spring tabs that are formed integral with each cap and are located between each cap and each latch.”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 3/30/2020 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a cap is associated with each spring loaded latch for holding the latch in place with respect to the body of the coupling and a spring is located between each cap and each latch for biasing the latch into the locked position, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2008/0214991 to Haarala et al. which discloses a coupling system for connecting a tube set to a trocar (Figs. 1 -35) comprising: a)    a cylindrical connector (Figs. 17-19, 110) for communicating with a multilumen trocar (110 is capable of being attached to a trocar), the connector having a plurality of coaxial flow passages defined by a plurality of concentric annular walls ([0056] discloses the lumens may be coaxial, therefore there would be a plurality of concentric walls), and the connector having a plurality of circumferentially spaced apart posts extending radially outwardly from an exterior surface thereof (Fig. 18, posts are radially protruding portions at 128 which are engaged by latches 130 in Fig. 19; [0067]); b)    a coupling (Fig. 17, 116; [0067]) including a generally cylindrical body (Fig. 19, 116) having a first end portion configured to selectively mate with the plurality of coaxial flow passages of the connector (Fig. 19, end near 122/130) and a second end portion configured for attachment to a multi-lumen tube set (Fig. 17, end of 116 connected to multi-lumen tube set (not labeled); currently tube set not positively recited); and a latch assembly operatively associated with the cylindrical body of the coupling (Fig. 18-19, 120/130) and including a pair of diametrically opposed spring loaded latches (Fig. 18-19, one latch of pair is 120/130, other is diametrically opposed 124/124t; [0067] for resiliency of latches) for selectively engaging the plurality of radially outwardly extending circumferentially spaced apart posts of the connector when the coupling 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.